 
 
IV 
108th CONGRESS
2d Session
H. RES. 569 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2004 
Mr. Hastings of Florida (for himself and Mr. Dreier) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the condolences of the House of Representatives to the victims, their families and friends, and the people of the Kingdom of Spain for the loss suffered during the terrorist attacks in Madrid on March 11, 2004. 
 
Whereas on March 11, 2004, the Kingdom of Spain suffered massive terrorist attacks comprising 10 coordinated bomb explosions in different locations throughout Madrid;  
Whereas the terrorist attacks took place during the morning rush hour on trains en route to and from the Madrid train stations of Atocha, El Pozo, and Santa Eugina, thus clearly targeting innocent civilians on their way to work; 
Whereas more than 200 individuals were killed and more than 1,500 individuals were injured in the terrorist attacks; 
Whereas these acts of murder were cowardly and brutal manifestations of international terrorism; 
Whereas over the years, Spain has suffered from repeated terrorist attacks from the terrorist organization Euzkadi Ta Askatasuna (ETA), which has killed and injured countless Spanish civilians and poses a continuing threat to regional peace and security; 
Whereas Al-Qaeda operatives have been found in Great Britain, Germany, Italy, Spain, and other countries; 
Whereas the United States and Spain have a strong and enduring friendship; 
Whereas the United States and Spain are allied in shared values and a common interest in building a stable, peaceful, prosperous, and free world; 
Whereas the United States and Spain are equally committed to the continued strengthening of cooperation between the United States and Europe; 
Whereas the Government of Spain immediately and unequivocally condemned the terrorist attacks that occurred on March 11, 2004, and has vowed to bring the perpetrators of these attacks to justice; and 
Whereas terrorism must be condemned in the strongest terms whenever and wherever it occurs: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest possible terms the terrorist attacks in Madrid that occurred on March 11, 2004; 
(2)expresses its deepest condolences to the victims, their families and friends, and the people of the Kingdom of Spain for the loss suffered during these terrorist attacks; 
(3)expresses its sympathies to the individuals injured in the attacks and conveys its hope for the rapid and complete recovery of all such injured individuals; and 
(4)calls on the President to provide to the Government of Spain expert assistance for investigation of these terrorist attacks and to work together to bring to justice the perpetrators of these and other terrorist attacks.  
 
